Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

1.	The title of the invention is not descriptive.  A new title is required that is clearly indicative of the invention to which the claims are directed. 

The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


2.	Claims 1-2 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Matsubara (U.S. 2019/0303732).
	Matsubara teach an image forming apparatus 10 (Fig.1) having an image forming section to form an image on a recording medium (par. 30-31), a controller 130 to control the image forming section (Fig.6), and a display section 28 to display messages to the user (par.34). The controller can detect an amount of remaining consumable ink (par 48) and will display the remaining amount as a display bar with a length corresponding to the maximum amount of ink and the length will continuously change depending on the amount of ink (Fig.12A, 15A, par.130). The display can cause the remaining amount display bar to be enlarged (Fig.15A, par 163-164) or a reduced size (Fig.12A, par.131-132).

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

3.	Claim 3 is rejected under 35 U.S.C. 103 as being unpatentable over Matsubara (U.S. 2019/0303732) in view of Tomaru (U.S. 2012/0213538).
	Matsubara teach all that is claimed except the consumable being a toner material. Tomaru teach an image forming apparatus which detects the amount of remaining toner and displays the detected amount in a display section (see Figs. 4 and 6). It would have been obvious to one of ordinary skill in the art before the effective filing date to use the display system described in Matsubara in a toner based system since both are notoriously well known in the printing industry for printing an image on a recording sheet. 

4.	The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
	Hachiya, Azechi et al., and Takenaka teach displaying an amount of a consumable on a display screen which are relevant to the claims. 

5.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to ROBERT B BEATTY whose telephone number is (571) 272-2130.  The examiner can normally be reached on M-F from 7 to 3.
If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, Walter Lindsay, can be reached on (571) 272-1674.  The fax phone number for the organization where this application or proceeding is assigned is (571) 273-2130. 
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).

	
/ROBERT B BEATTY/Primary Examiner, Art Unit 2852